DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1 is canceled.

Claims 2-22 are added.

Claims 2-22 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 2-22 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea without significantly more.

Claim 2 recites “a system for indexing and searching, comprising: an input interface to receive a request to search for a term; and a processor to determine a search response based at least in part on a security policy associated with an index field and the term, wherein the security policy of an index field is based at least in part on a security policy of an instance of a record and a security policy of an instance of a record field for the instance of the record.”

Claim 21 recites “a method for indexing and searching, comprising: receiving a request to search for a term; and determining, using a processor, a search response based at least in part on a security policy associated with an index field and the term, wherein the security policy of an index field is based at least in part on a security policy of an instance of a record and a security policy of an instance of a record field for the instance of the record.”

Claim 22 recites “a computer program product for indexing and searching, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for: receiving a request to search for a term; and determining a search response based at least in part on a security policy associated with an index field and the term, wherein the security policy of an index field is based at least in part on a security policy of an instance of a record and a security policy of an instance of a record field for the instance of the record.”

Step
Analysis
1: Statutory Category? 

Yes.

Claim 2 is directed to a system.  Claim 21 is directed to a method.  Claim 22 is directed to a computer program product being embodied on a non-transitory medium. 
Therefore, all claims fall into one of the four recognized statutory categories of invention.
2A - Prong 1: Judicial Exception Recited? 

Yes.

Other than the recitation of “a processor”, the limitations recited in Claim 2 are drawn to the abstract idea of a mental process.

Other than the recitation of “determining, using a processor, a search response”, the limitations recited in Claim 21 are drawn to the abstract idea of a mental process.

Other than the recitation of “a computer program product being embodied in a non-transitory computer readable storage medium”, the limitations recited in Claim 22 are drawn to the abstract idea of a mental process.


A claim recites a mental process when it encompasses acts people can perform using their minds or pen and paper. See, for example, CyberSource Corp. v. Retail Decisions Inc., 654 F.3d 1366, 1372-3 (Fed. Cir. 2011) (determining that a claim whose "steps can be performed in the human mind, or by a human using a pen and paper" is directed to an unpatentable mental process). This is true even if the claim recites use of a generic
computer component to perform the process steps. See, for example, Versata Dev. Grp., Inc. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) ("Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind."); see also 2019
Revised Guidance, 84 Fed. Reg. at 52 n.14 ("If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer
components, then it is still in the mental process category unless the claim cannot practically be performed in the mind.").


Claim 2 recites “… a processor to determine a search response based at least in part on a security policy associated with an index field and the term, wherein the security policy of an index field is based at least in part on a security policy of an instance of a record and a security policy of an instance of a record field for the instance of the record.”

Claim 21 recites “… determining, using a processor, a search response based at least in part on a security policy associated with an index field and the term, wherein the security policy of an index field is based at least in part on a security policy of an instance of a record and a security policy of an instance of a record field for the instance of the record.”


Claim 22 recites “computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for: receiving a request to search for a term; and determining a search response based at least in part on a security policy associated with an index field and the term, wherein the security policy of an index field is based at least in part on a security policy of an instance of a record and a security policy of an instance of a record field for the instance of the record.”

Given their broadest reasonable interpretation, these limitations encompass steps that can be performed in the human mind, or by a human using a pen and paper to create an index and use that index to search for and retrieve data. Because these limitations encompass using mental steps to create an index and use that index to search for and retrieve data, the independent claims recite a mental process. See, e.g., Int. Ventures v. Erie Indemnity I: (“We have previously held other patent claims ineligible for reciting similar abstract concepts that merely collect, classify, or otherwise filter data….[T]he claimed creation of an index used to search and retrieve information stored in a database is similarly abstract.”).

2A - Prong 2: Integrated into a Practical Application? 

No. 

The Examiner discerns no additional element (or combination of elements) recited in the claims that integrates the judicial exception into a practical application.  See 2019 Revised Guidance, 84 Fed, Reg. at 54-55.


The “processor” recited in Claims 2 and 21, and the “non-transitory computer-readable storage medium” recited in Claim 22 are generic computer components which perform generic computer functions.  Notably, these elements are the only recited elements beyond the abstract idea, but these additional elements, considered individually and in combination, do not integrate the abstract idea into a practical application when reading Claims 2, 21 and 22 as a whole.

The claimed invention does not recite additional elements that (1) improve a
computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5)
apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See
Guidance, 84 Fed. Reg. at 55 (citing MPEP §§ 2106.05(a)-(c), (e)).

The dependent claims do not recite limitations which would integrate the judicial exception into a practical application from the independent claim. 

Therefore, the claims do not integrate the judicial exception into a practical application pursuant to Step 2A, Prong Two of the guidance.

For these reasons, the claims are ineligible. 

2B: Claim provides an Inventive Concept? 

No.

Regarding Step 2B of the Revised Guidance, independent Claims 2 and 21-22 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claims do not integrate the abstract idea into a practical application.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a processor” and “a non-transitory computer readable storage medium” amount to nothing more than applying mere generic components to the judicial exception. Applying mere generic computer components to a judicial exception cannot provide an inventive concept. 

For these reasons, the claims are ineligible. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-12, 14-19 and 21-22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPUB 2012/0317129 by Qayyum et al. (“Qayyum”).

As to Claim 2, Qayyum discloses a system for indexing and searching, comprising: an input interface to receive a request to search for a term (Qayyum: at least ¶0043; “the field (e.g., "Location", "Manager", etc.) to query is selected. In 1004, the field value (e.g., "Cambridge", "Marketing", etc.) to query is selected. In some embodiments, the field and field value are selected simultaneously by a report user using a faceted browsing interface.); and a processor to determine a search response based at least in part on a security policy associated with an index field and the term (Qayyum: at least ¶0043; “the security entities that the report user has access to are determined. In some embodiments, the security entities that the user has access to are determined by the process of FIG. 8. In 1008, the search index (e.g., the search index created by the process of FIG. 9) is searched for the field value, filtering by security entity access. Only objects found in the search index where the field value matches the field value being searched and the user (e.g., a report user) has access to the security entity associated with the object are returned by the search”; ¶0021 further discloses “security entities comprise a set of security permissions. For example, a security entity data comprises a permissible operation (e.g., read, write, edit, delete, access, view, modify, etc.)”), 
wherein the security policy of an index field is based at least in part on a security policy of an instance of a record and a security policy of an instance of a record field for the instance of the record (Qayyum: at least ¶0029; “allowing the system user access to only a fraction of the stored object data based on the security policy information associated with the system user and the stored object data”; ¶0032 further discloses “allowing a different security policy to be associated with the different subsets of attributes and relations” and “any employee may be able to see the title of a given employee, only employees on the same level of the hierarchy and above may see his current projects, and only his supervisors may see his salary”; ¶0033 further discloses “if a report user (e.g., report user 100 of FIG. 1) is associated with a given security entity object instance, he also has access to all objects with associated security entity object instances encountered by traversing the tree downwards from his associated security entity object instance”; ¶0043 further discloses “filtering the list of objects to include only those associated with a security entity present in the list of accessible security entities” and “each field to query or retrieve has its own securing entities; so, the query contains the accessible securing entities for each field, transmitted in a compressed format since often multiple fields will have the same security policy (and hence the user will have access to the same securing entities for those fields”).
Claim 21 (a method claim) corresponds in scope to Claim 2, and is similarly rejected.
Claim 22 (a computer program product claim) corresponds in scope to Claim 2, and is similarly rejected.

As to Claim 3, Qayyum teaches the system of claim 2, wherein the index field comprises part of an index (Qayyum: at least 0017; “a search index” and “an entry associated with the object is stored in the search index”; ¶0041 further discloses “an entry is added to the search index for the selected object” and “field data is added to the index entry for the selected object. Field object comprises attribute and relation data. All field data is added to the index entry”; ¶0042 also discloses “the object is one of a plurality of objects, the entry is one of a plurality of entries”).

As to Claim 4, Qayyum teaches the system of claim 3, wherein the index comprises a set of index fields (Qayyum: at least ¶0041; “an entry is added to the search index for the selected object”; ¶0042 further discloses “process for adding security to an index” and “the object is one of a plurality of objects, the entry is one of a plurality of entries, the entry includes a field data associated with the object”; Fig. 6 also shows entries with fields such as “Name”, “Title” … “Birthdate” associated with object 602).

As to Claim 5, Qayyum teaches the system of claim 2, wherein the index field is associated with an instance of a record (Qayyum: at least ¶0034; “each of object data 602 and object data 604 corresponds to an object instance of class employee”; ¶0041 further discloses “a new object is selected from the database. In 904, an entry is added to the search index for the selected object”; note: object as instance of record that is associated with entries with attributes). 

As to Claim 6, Qayyum teaches the system of claim 5, wherein the instance of the record is associated with an identifier (Qayyum: at least ¶0034; “each of object data 602 and object data 604 corresponds to an object instance of class employee” and “object data 604 comprises a list of attribute and relation data associated with the corresponding object instance (e.g., name data, title data, salary data, division data, manager data, location data, birthday data, security entity data, etc.)”; note: name can be an identifier). 

As to Claim 7, Qayyum teaches the system of claim 5, wherein the record is associated with an identifier (Qayyum: at least ¶0034; “object data 604 comprises a list of attribute and relation data associated with the corresponding object instance … e.g., name data”).

As to Claim 8, Qayyum teaches the system of claim 5, wherein the index field is associated with a record field of the instance of the record (Qayyum: at least ¶0041; “a new object is selected from the database. In 904, an entry is added to the search index for the selected object” and “all field data is added to the index entry”; ¶0018 further discloses “search a search index for objects to generate a list of objects with a matching field value to a field value to a query”; note: fields of objects associated with fields of index). 

As to Claim 9, Qayyum teaches the system of claim 5, wherein the record field comprises a record field value (Qayyum: at least Fig. 6 shows Name, Title, Salary, Division, Manager, Location with values “John Vest”, “Engineering Manager”, “$200,000”, “Design”, “Sally Jackson”, “Cambridge”, respectively; ¶0035 also discloses “FIG. 7A is a diagram illustrating an embodiment of a faceted database browsing interface” where the browsing interface displays field values such as Location values, Division values, etc.).

As to Claim 10, Qayyum teaches the system of claim 2, wherein the index field comprises an index field value (Qayyum: at least Fig. 6 shows, for example, entries with values “John Vest”, “Engineering Manager”, “$200,000”, “Design”, “Sally Jackson”, “Cambridge”; ¶0043 further discloses “the field (e.g., "Location", "Manager", etc.) to query is selected. In 1004, the field value (e.g., "Cambridge", "Marketing", etc.) to query is selected. In some embodiments, the field and field value are selected simultaneously by a report user using a faceted browsing interface. In various embodiments, the field and field value are selected from menus, are typed into a search query interface, are read from a stored file, or are selected by any other appropriate means”).
 
As to Claim 11, Qayyum teaches the system of claim 10, wherein the index field value is associated with a record field value (Qayyum: at least ¶0018; “search a search index for objects to generate a list of objects with a matching field value to a field value to a query”; ¶0043 further discloses “querying an object-oriented database” and “only objects found in the search index where the field value matches the field value being searched and the user (e.g., a report user) has access to the security entity associated with the object are returned by the search”; note: return object(s) with matching/associated value(s)).
 
As to Claim 12, Qayyum teaches the system of claim 2, wherein in the event that a record field of an instance of a record is created, the index field is added (Qayyum: at least ¶0041; “new object is selected from the database. In 904, an entry is added to the search index for the selected object. In 906, field data is added to the index entry for the selected object”). 

As to Claim 14, Qayyum teaches the system of claim 12, wherein adding the index field comprises adding a value (Qayyum: at least ¶0041; “a new object is selected from the database. In 904, an entry is added to the search index for the selected object” and “all field data is added to the index entry”; Fig. 6 further shows entries with “John Vest”, “Engineering Manager”, “$200,000”, “Design”, “Sally Jackson”, “Cambridge” as values). 

As to Claim 15, Qayyum teaches the system of claim 12, wherein adding the index field comprises adding a security policy (Qayyum: at least ¶0021; “security entities comprise a set of security permissions. For example, a security entity data comprises a permissible operation (e.g., read, write, edit, delete, access, view, modify, etc.)”; ¶0041 further discloses “in 908, security entity data is added to the index entry for the selected object” and “a plurality of security entities are associated with the object, each with a different set of attributes and/or relations, and each is added to the search index”). 

As to Claim 16, Qayyum teaches the system of claim 15, wherein the security policy is determined by combining an instance record security policy of the instance of the record and an instance record field security policy of the instance of the record field (Qayyum: at least ¶0029; “allowing the system user access to only a fraction of the stored object data based on the security policy information associated with the system user and the stored object data”; ¶0032 further discloses “allowing a different security policy to be associated with the different subsets of attributes and relations” and “any employee may be able to see the title of a given employee, only employees on the same level of the hierarchy and above may see his current projects, and only his supervisors may see his salary”; ¶0033 further discloses “if a report user (e.g., report user 100 of FIG. 1) is associated with a given security entity object instance, he also has access to all objects with associated security entity object instances encountered by traversing the tree downwards from his associated security entity object instance”; ¶0043 further discloses “filtering the list of objects to include only those associated with a security entity present in the list of accessible security entities” and “each field to query or retrieve has its own securing entities; so, the query contains the accessible securing entities for each field, transmitted in a compressed format since often multiple fields will have the same security policy (and hence the user will have access to the same securing entities for those fields”). 

As to Claim 17, Qayyum teaches the system of claim 12, wherein adding the index field comprises adding a record identifier (Qayyum: at least ¶0041; “a new object is selected from the database. In 904, an entry is added to the search index for the selected object” and “all field data is added to the index entry”; Fig. 6 further shows name that can be a record identifier). 

As to Claim 18, Qayyum teaches the system of claim 12, wherein adding the index field comprises adding a record instance identifier (Qayyum: at least ¶0034; “each of object data 602 and object data 604 corresponds to an object instance of class employee”; ¶0041 further discloses “a new object is selected from the database. In 904, an entry is added to the search index for the selected object” and “all field data is added to the index entry”; Fig. 6 further shows name that can be an object instance identifier). 

As to Claim 19, Qayyum teaches the system of claim 12, wherein adding the index field comprises adding a record field identifier (Qayyum: at least ¶0041; “a new object is selected from the database. In 904, an entry is added to the search index for the selected object” and “all field data is added to the index entry”; Fig. 6 further shows Name, Title, Salary, Division, Manager, Location that are field identifiers).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2012/0317129 by Qayyum et al. (“Qayyum”) in view of US PGPUB 2012/0078859 by Vaitheeswaran et al. (“Vaitheeswaran”).

As to Claim 13, Qayyum teaches the system of claim 12.

Qayyum does not explicitly disclose, but Vaitheeswaran discloses wherein adding the index field comprises queuing adding an index field (Vaitheeswaran: at least ¶¶0026-0027; “in response to adding or modifying a document in object repository 120, crawler/indexer 140 indexes the document in search index 150 and adds an identifier of the document to delta content store queue 170” and “Content store updater 180 updates content store 160 based on delta content store queue 170”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Vaitheeswaran’s feature of wherein adding the index field comprises queuing adding an index field (Vaitheeswaran: at least ¶¶0026-0027) with the system of Qayyum.
The suggestion/motivation for doing so would have been to “efficiently update a content store based on changes to a search index” (for example, “in response to the addition, deletion and/or modification of document identifiers within a search index”) (Vaitheeswaran: at least ¶¶0008, 0027).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2012/0317129 by Qayyum et al. (“Qayyum”) in view of US Patent 10,031,978 by Brette et al. (“Brette”).

As to Claim 20, Qayyum teaches the system of claim 2.

Qayyum does not explicitly disclose, but Brette discloses wherein in the event that a record field of an instance of a record is changed, the index field is changed (Brette: at least Col. 15 Lines 11-18; “when an attribute 515 of the first object is modified by the search model 610, e.g., by changing the data type of the attribute, the index manager 522 can be instructed to identify the modified data associated with the modified attribute 515 and to re-index the modified data from the database 450 into the appropriate search index 524”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Brette’s feature of wherein in the event the record field of the instance of the record is changed, the index field is changed (Brette: at least Col. 15 Lines 11-18) with the system of Qayyum.
The suggestion/motivation for doing so would have been to perform re-indexing “existing search indexes to optimize the search process” (Brette: at least Col. 2 Lines 49-51; “the search engine can be directed to generate new search indexes and/or to re-index existing search indexes to optimize the search process”).
Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications. 
Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H .W./ 
Examiner, AU 2168
01 May 2022 
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168